DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/20 has been entered.

Response to Arguments
Applicant's arguments filed 10/06/20 have been fully considered but they are not persuasive.
On pages 8-9 regarding 112 rejections Applicant argues claim 3 is not indefinite, but amends the claim for clarification. 
On page 9 regarding 112 rejections Applicant argues claim 6 is definite, since the specification [0101] states that the upper surface of the ring can be received in the channel in the upper flange in the upper member and the lower surface of the ring can be received in the channel in the lower flange in the lower member. Applicant argues 
The Examiner respectfully agrees and withdraws this rejection.
On pages 9-10 regarding 112 rejections to 10 claim, Applicant argues the claim is definite since [0127] of the specification states that the rotation inhibitor can comprise a crescent shaped member with a pair of downwardly protruding stops and a central stop. The crescent-shaped member is then received within a crescent shaped recess in the upper member. Applicant concludes the claim is definite.
The Examiner respectfully disagrees, noting that the claims must be clarified. There is improper antecedent basis for “the recess”. Claims must be clarified. 
On page 10 regarding 112 rejections to claims 13-14 and 22, Applicant again attempts to explain why these claims are definite, referencing [0129] of the specification. 
The Examiner respectfully disagrees, pointing out that the claims from which these depend don’t actually claim that there are stops on anything. The rotation inhibitor is claimed as comprising a pair of stops, but there is nothing to indicate that the rotation inhibitor has stops located thereupon as claims 13-14 and 22 now describe. The claims need to be clarified. 
On page 10 regarding 112 rejections to claim 26 Applicant argues amendments overcome the rejection of record.
On pages 11-12 regarding prior art rejections to claim 1, Applicant argues amendments overcome the rejection in view of Lecomte. Applicant argues Lecomte does not have a “base at a lower end thereof that is coupled to the foot”.
The Examiner respectfully disagrees, and refers to the rejection below.
only to the lower flange of the upper member further distinguishes over Lecomte, since Lecomte teaches the cuff is connected to both upper and lower members, whereas the rotation inhibitor of the instant invention is coupled only to the lower flange of the upper member. 
The Examiner respectfully refers to the rejection below regarding this new subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-22 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 18 is rejected for claiming the rotation inhibitor is coupled “only to the lower flange of the upper member” when there is no support in the originally filed specification for this.  
Claim 26 likewise states that the compression torsion joint is “not located outwardly of a perimeter of the upper flange and the lower flange, but this is not supported by the originally filed specification. 
Remaining claims are rejected for depending on a claim with new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5-6, 10, 13-14, 18-22, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 is indefinite for claiming the upper and lower flanges each comprise a perimeter, and then claiming that there is a channel adjacent to “the perimeter” but it is unclear which of the perimeters is being referred to. 
Claim 5 is indefinite for referring to “the channel” of both the upper and lower flanges with improper antecedent basis.
Claim 10 is indefinite for claiming the rotation inhibitor and recess are crescent shaped.  It is completely unclear what “recess” is referring to. THERE IS IMPROPER ANTECEDENT BASIS FOR “THE RECESS”.
Claims 13-14 and 22 are unclear for referring to “the pair of stops on the rotation inhibitor” when the claims have not established there are any stops on the rotation inhibitor. Clarification is required.
Claim 18 is indefinite for claiming the rotation inhibitor is coupled only to the lower flange of the upper member, but it is unclear what this means, since the rotation inhibitor appears (from the drawings) to be coupled to a few parts of the upper member, and to other parts of the mounting bracket at least indirectly. It is unclear what it means for the rotation inhibitor to be coupled only to one thing. 
Remaining claims are rejected for depending on an indefinite claim.

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-9, 11, 13, 15-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lecomte (US 20050071017 A1), or alternatively under pre-AIA  35 U.S.C. 103 as being unpatentable over Lecomte (as above) in view of Phillips (US 5514186 A). 
Regarding claim 1, Lecomte discloses a mounting bracket for a prosthetic foot configured to attach to a residual limb  (Figure 2 item 11) comprising: 
an upper member (Figure 2, items 1, 6, and 19 together) comprising an upper flange (see Annotated Figure 2, below), a mating post (Figure 2  and a mounting portion configured to attach to the residual limb (Figure 2 item 6);
a lower member (Figure 2, item 2) comprising a mating portion (Figure 2 spanning items 21 and 25) a lower flange (Annotated Figure 2), and a mounting portion configured to attach to the prosthetic foot (Figure 2 item 15), wherein the mounting portion is located at a rear facing edge of the lower flange (the mounting portion is located at a lower edge of the lower flange as can be seen in the orientation of the foot of Figure 2. However, if the foot is rotated 90 degrees clockwise (which would occur for example as a user took a step), the mounting portion is then considered to be located at a rear facing edge of the lower flange, which is positioned at the edge between the lower flange and the foot member Figure 2 item 12); and 
a compression torsion joint coupling the upper member to the lower member (Figure 2 item 4) and configured to limit vertical movement and torsional movement of the upper member with respect to the lower member ([0029], [0032]).

    PNG
    media_image1.png
    707
    700
    media_image1.png
    Greyscale

Alternatively regarding claim 1 Lecomte discloses the above features but is silent with regards to the mounting portion being located at a rear facing edge of the lower flange of the lower member. 
However, regarding claim 1 Phillips teaches that prosthetic feet can be mounted at a rear facing edge of a foot member (Figures 2, 12-19, etc.). Lecomte and Phillips are involved in the same field of endeavor, namely prosthetic feet. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the location of where the mounting bracket of Lecomte is mounted to a prosthetic foot so that it is at a rear edge such as is taught by Phillips as a well-known, successful, alternative orientation for mounting prosthetic pylons to feet. It has been further held by the courts that a In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Lecomte
Regarding claim 2, Lecomte discloses, or the Lecomte Phillips Combination teaches the mounting bracket of claim 1 substantially as is claimed, 
wherein Lecomte further discloses the mating post of the upper member is received within the mating portion of the lower member (Figure 2).
Regarding claim 3, Lecomte discloses, or the Lecomte Phillips Combination teaches the mounting bracket of claim 1 substantially as is claimed, 
wherein Lecomte further discloses the upper and lower flange each comprise a perimeter with a channel adjacent to the perimeter (Annotated Figure 2 shows channels adjacent the upper and lower flanges between the clamps and respective upper (1) and lower (2) members).
Regarding claim 4, Lecomte discloses, or the Lecomte Phillips Combination teaches the mounting bracket of claim 1 substantially as is claimed, 
wherein Lecomte further discloses the compression torsion joint comprises an elastomeric ring configured to limit the vertical movement and torsional movement of the upper member with respect to the lower member (Figure 2 item 4; [0031] rubber).
Regarding claim 5, Lecomte discloses, or the Lecomte Phillips Combination teaches the mounting bracket of claim 4 substantially as is claimed, 

Regarding claim 6, Lecomte discloses, or the Lecomte Phillips Combination teaches the mounting bracket of claim 5 substantially as is claimed, 
wherein Lecomte further discloses the upper and lower surfaces of the elastomeric ring is coupled to the channels in the upper and lower flanges (Figure 2).
Regarding claim 7, Lecomte discloses, or the Lecomte Phillips Combination teaches the mounting bracket of claim 4 substantially as is claimed, 
wherein Lecomte further discloses the compression torsion joint comprises a rotation inhibitor configured to limit the torsional movement of the upper member with respect to the lower member (Figure 2 item 4; [0030]). 
Regarding claim 8, Lecomte discloses, or the Lecomte Phillips Combination teaches the mounting bracket of claim 7 substantially as is claimed, 
wherein Lecomte further discloses the rotation inhibitor is coupled to a lower surface of the upper flange of the upper member (Annotated Figure 2 shows the upper flange lower surface coupled to the rotation inhibitor (item 4) through the inner support member 1).
Regarding claim 9, Lecomte discloses, or the Lecomte Phillips Combination teaches the mounting bracket of claim 8 substantially as is claimed, 

Alternatively, regarding claim 9, Lecomte discloses, or the Lecomte Phillips Combination teaches the mounting bracket of claim 8 substantially as is claimed, 
wherein Lecomte further discloses the rotation inhibitor comprises a pair of stops (Merriam-Webster defines “stop” as a “cessation; end”. The rotation inhibitor comprises a pair of stops, at least at the rotation inhibitor’s bottom inner surface end and outer surface end). 
Regarding claim 11, Lecomte discloses, or the Lecomte Phillips Combination teaches the mounting bracket of claim 9 substantially as is claimed, 
wherein Lecomte further discloses a central stop is coupled to a central portion of the lower flange of the lower member (the Examiner respectfully notes that the central stop is understood to be, for example, element 14, which is coupled to an inner surface of the lower flange).
Regarding claim 13, Lecomte discloses, or the Lecomte Phillips Combination teaches the mounting bracket of claim 11 substantially as is claimed, 
wherein Lecomte further discloses the pair of stops on the rotation inhibitor are configured to contact the central stop to limit torsional movement of the upper member (the two ends of the rotation inhibitor contact the central strop at least through all the other features present in Figure 2).
Regarding claim 15, Lecomte discloses, or the Lecomte Phillips Combination teaches the mounting bracket of claim 4 substantially as is claimed, 
wherein Lecomte further discloses the compression torsion joint comprises a compression collar (Figure 2 item 8) received on the mating post of the upper member and abuts a lower surface of the upper flange of the upper member (Figure 2).
Regarding claim 16, Lecomte discloses, or the Lecomte Phillips Combination teaches the mounting bracket of claim 4 substantially as is claimed, 
wherein Lecomte further discloses the compression torsion joint comprises a compression bumper configured to limit the vertical movement (Figure 2 item 3; [0029]).
Regarding claim 17, Lecomte discloses, or the Lecomte Phillips Combination teaches the mounting bracket of claim 1 substantially as is claimed, 
wherein Lecomte further discloses a retention system comprising: a
a cylindrical sleeve (Figure 2 item 5) inserted within the mating portion of the lower member and configured to receive the mating post of the upper member to provide smooth vertical and torsional movement between the mating post of the upper member and the mating portion of the lower member ([0027]); 
a plug coupled within a lower end of the mating post of the upper member (Figure 2 item 9) and
configured to contact a lower end of the lower member to attach the upper member to the lower member (Figure 2 item 14).

Claim(s) 10, 12, 14, 26-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lecomte as is applied above, or the in alternative under Lecomte in view of Phillips as is applied above.
Regarding claim 10, Lecomte discloses, or the Lecomte Phillips Combination teaches the mounting bracket of claim 9 substantially as is claimed, 
but is silent with regards to the shape of the rotation inhibitor and recess.
However, regarding claim 10 the person of ordinary skill in the art at the time the invention was made would have found it obvious for the rotation inhibitor a recess to occupy any suitable (cross-sectional) shape, including a “crescent”. It has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Lecomte (i.e. circular (cross sectional) shape instead of a crescent shape).
Regarding claim 12, Lecomte discloses, or the Lecomte Phillips Combination teaches the mounting bracket of claim 11 substantially as is claimed, 
Alternatively, the person of ordinary skill in the art at the time the invention was made would have found it obvious for the O-ring of Lecomte to be an elastomer in order to enable it to perform the sealing functions normally expected of a O-ring, keeping mechanical parts in resilient contact with one another to allow their firm attachment and limit movement and loosening.
Regarding claim 14, Lecomte discloses, or the Lecomte Phillips Combination teaches the mounting bracket of claim 13 substantially as is claimed, 
but is silent with regards to the stops limiting torsional rotation by about 8 degrees.
However, regarding claim 14 Lecomte teaches that some torque is desired, while unconstrained torque is undesirable ([0007]). Accordingly, the person of ordinary skill in the art at the time the invention was made would have found it obvious to modify the mounting bracket of Lecomte so that it has a torsional rotation limited to be no more than about 8 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 26 Lecomte discloses, or the Lecomte Phillips Combination teaches the mounting bracket of claim 1 substantially as is claimed,

However, regarding claim 26 the Examiner refers to Lecomte Figure 2. Although drawings are not understood as being drawn to scale, they are not considered to be wholely inaccurate either. Figure 2 can be seen to have the compression torsion joint extending about the same distance outwardly as the upper and lower flange. The Examiner also notes no part of Lecomte which states that the compression torsion joint does extend outwardly of the perimeter of the upper and lower flange. Accordingly, the person of ordinary skill in the art at the time the invention was made would have found it obvious for the compression torsion joint to not extend outwardly of the upper and lower flanges based on the Examiner’s reasoning above. Additionally and/or alternatively, the Examiner notes that it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Lecomte.
Regarding claim 27 Lecomte discloses, or the Lecomte Phillips Combination teaches the mounting bracket of claim 7 substantially as is claimed,
but is silent with regards to the rotation inhibitor being located between and surrounded by the upper member, lower member, and elastomeric ring.
However, regarding claim 27 Lecomte teaches that their elastomeric ring acts as a rotation inhibitor ([0030]), and also teaches that their elastomeric ring of the compression torsion joint is located between the upper and lower flange members (Figure 2). The Examiner respectfully notes that it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. In re  Dulberg, 129 USPQ 348, 349 (CCPA 1961). Additionally, it has been held by the courts that the mere fact that a given structure is integral does not preclude its consisting of various elements, and that constructing a formerly integral structure in various portions involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. In this case, it would have been obvious to have the compression torsion joint’s elastomeric ring comprise two distinct structures (e.g. having two concentrically located sleeves in place of Figure 2 item 4: one (e.g. the inner sleeve) acting as the rotation inhibitor and the other (e.g. the outer sleeve) acting as the elastomeric ring. The Examiner notes no benefits being disclosed by separating the rotation inhibitor into two parts, and the integral nature of the compression torsion joint of Lecomte would have been considered equally successful and functional as that which is claimed by Applicant. The Examiner further respectfully notes that the Modified Lecomte as is proposed above, would of course have the rotation inhibitor located between and surrounded by the upper member, lower member, and elastomeric ring as well.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        03/01/21